Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is dated as of
April 25, 2019 (the “Effective Date”) by and among: (i) American Nutra Tech LLC
(“ANT” and a “Seller”); (ii) Taggart International Trust (“Taggart”, a “Seller”
and together with ANT, collectively the “Sellers”); and (iii) Conversion Labs,
Inc. (“Buyer”). Sellers and Buyer are sometimes referred to in this Agreement
collectively as the “Parties” and each individually as a “Party.”

 

Sellers wish to sell, assign and transfer to Buyer, and Buyer, for the
consideration set forth below, wishes to purchase from Sellers, the Membership
Interests (as hereinafter defined) owned by the Sellers on the terms and
conditions more particularly set forth below.

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

SECTION 1

DEFINITIONS AND USAGE

 

1.1 Definitions. For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires, initially capitalized
terms used in this Agreement have meanings set forth in this Agreement.

 

1.2 Interpretation and Usage. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (c) reference to any gender
includes the other gender and the neuter, as applicable; (d) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (e) reference to any Legal Requirement means such legal
requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision; (f)
“hereunder”, “hereof”, “hereto” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or any Exhibit or Schedule attached hereto; (g)
“including” (and with correlative meaning “include” and “includes”) means
including, without limiting the generality of any description preceding such
term, and will be deemed to be followed by the words “without limitation”; (h)
Section headings are provided for convenience of reference only and will not
affect the construction or interpretation of any provision hereof; (i) any
references to “Section”, “Schedule” or “Exhibit” followed by a number or letter
or combination of the two refers to the corresponding Section, Schedule or
Exhibit of or to this Agreement; (j) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; and (k) references to documents, instruments or agreements will be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.

 



-1-

 

 

1.3 Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party will not apply to any construction or
interpretation hereof.

 

SECTION 2

SALE AND PURCHASE OF MEMBERSHIP INTERESTS

 

2.1 Sale of Membership Interests. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing (as defined below): (A) Taggart will
(i) sell, convey, assign, transfer and deliver to Buyer, and Buyer will purchase
and acquire from Taggart all of Taggart’s right, title and interest in and to
Taggart’s Class A Common Unit (the “Class A Unit”) in Conversion Labs PR LLC
(the “Entity”), where Class A Common Unit represents 11.3333% of the membership
interests of the Entity, and (ii) cause its wholly-owned subsidiary, JLS
Ventures, LLC (“JLS”), to execute and deliver to Buyer a termination (in the
form Exhibit A-1 hereto) of that certain Services Agreement, dated as of April
1, 2016, among the JLS and the Buyer, as amended by a Fifth Amendment thereto,
dated as of December 31, 2016 and a Second Amendment thereto, dated as of July
1, 2017; and (B) ANT will (i) sell, convey, assign, transfer and deliver to
Buyer, and Buyer will purchase and acquire from ANT all of ANT’s right, title
and interest in and to ANT’s Class B Common Unit (the “Class B Unit” and
together with the Class A Unit, collectively form the “Membership Interests”) in
the Entity, where Class B Common Unit represents 10.5% of the membership
interests of the Entity, and (ii) execute and deliver to Buyer a termination (in
the form Exhibit A-2 hereto) of that certain Services Agreement, dated as of
April 1, 2016, among ANT and the Buyer. The 1,150,000 already issued to ANT per
this Service Agreement shall be considered vested and earned as of the execution
date of this Agreement. At the Closing, Sellers shall deliver to Buyer, if any,
all physical certificates, representing or evidencing the Membership Interests,
together with, if necessary, irrevocable and duly executed assignments in form
and substance acceptable to Buyer.

 

2.2 Consideration. In consideration of the sale of Membership Interests under
this Agreement and of all other things done and agreed to be done by Seller,
Buyer shall deliver to the Sellers the following:

 

(A) At Closing, to each Seller, Two Million Five Hundred Thousand (2,500,000)
shares of common stock of the Buyer (the “Common Stock”). For purposes of this
Agreement, “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of New York.

 



-2-

 

 

(B) After the Closing, on the Business Day following a consecutive ninety (90)
day period, during which the Common Stock shall have traded at an average price
per share equal to or higher than $0.50, or (ii) on the date on which all or
substantially all of the assets of the Buyer shall have been sold for an
aggregate net purchase price of at least Thirty Two Million Five Hundred
Thousand and No/100 United States Dollars ($32,500,000.00), to each Seller Two
Million Five Hundred Thousand (2,500,000) shares of Common Stock. In the event
of a stock-split, the average price per share shall be adjusted accordingly.

 

(C) After the Closing, on the Business Day following a consecutive ninety (90)
day period during which the Common Stock shall have traded at an average price
per share equal to or higher than $0.75, or (ii) on the date on which all or
substantially all of the assets of the Buyer shall have been sold for an
aggregate net purchase price of at least Forty Eight Million Seven Hundred Fifty
Thousand and No/100 United States Dollars ($48,750,000.00), to each Seller Two
Million Five Hundred Thousand (2,500,000) shares of Common Stock. In the event
of a stock-split, the average price per share shall be adjusted accordingly.

 

2.3 Maximum Aggregate Purchase Consideration. For the avoidance of doubt, the
maximum possible number of shares of Common Stock which may be delivered to each
Seller pursuant to Sections 2.2(A), (B) and (C), shall not exceed Seven Million
Five Hundred Thousand (7,500,000).

 

2.4 Closing. Unless the Parties otherwise agree in writing, the purchase and
sale of the Membership Interests, will take place upon the signing of this
Agreement (the “Closing”). At Closing, all of Sellers’ right, title and interest
in and to the Membership Interests will be transferred and conveyed to Buyer,
free of all liens and encumbrances, subject to delivery of the Initial Purchase
Consideration.

 

2.5 Term. The Buyer’s obligations under 2.2 (B) and (C) above shall terminate
three (3) years from the Closing, so that if the milestones are not met within
three years, no Common Stock under these sections will be due or issued.

 

SECTION 3

INDEMNIFICATION; REMEDIES

 

3.1 Indemnification by Sellers. The Sellers shall, and hereby agree to,
indemnify and hold harmless the Buyer, its successors or assigns(“ Buyer
Indemnified Parties”), at all times from and after the Closing date against and
in respect to any Damages, as hereinafter defined. “Damages,” as used herein,
shall include any claims, actions, demands, losses, liabilities (joint or
several), penalties, damages, judgments, costs and expenses, including
reasonable counsel fees incurred in investigating or in attempting to avoid the
same or oppose the imposition thereto or in enforcing the provisions of this
paragraph, resulting to the Buyer from any inaccurate representation made by
Sellers in this Agreement and breach or default in the performance by the
Sellers of any of the covenants to be performed by them hereunder.

 

-3-

 

 

3.2 Indemnification by Buyer The Buyer shall, and hereby agrees to, jointly and
severally, indemnify and hold harmless each Seller and each Seller’s respective
successors and assigns (collectively, the “Seller Indemnified Parties”) at all
times from and after the Closing date against and in respect to any Damages, as
hereinafter defined. “Damages,” as used herein, shall include any claims,
actions, demands, losses, liabilities (joint or several), penalties, damages,
judgments, costs and expenses, including reasonable counsel fees incurred in
investigating or in attempting to avoid the same or oppose the imposition
thereto or in enforcing the provisions of this paragraph, resulting to the
Seller Indemnified Parties from any inaccurate representation made by the Buyer
in this Agreement or breach or default in the performance by the Parent or Buyer
of any of the covenants to be performed by them hereunder.

 

SECTION 4

GENERAL PROVISIONS

 

4.1 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH. OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BUYER TO ENTER INTO THIS AGREEMENT.

 

4.2 Waiver; Remedies Cumulative. The rights and remedies of the Parties are
cumulative and not alternative. Neither any failure nor any delay by any Party
in exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by law: (a) no claim or right arising out of this Agreement or
any of the documents referred to in this Agreement can be discharged by one
Party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by another Party; (b) no waiver that may be given by a
Party will be applicable except in the specific instance for which it is given;
and (c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of that Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

4.3 Entire Agreement and Modification. This Agreement (including the Schedules
and Exhibits hereto and the other agreements and instruments to be executed and
delivered by the Parties pursuant hereto) constitutes the entire and final
agreement among the Parties with respect to the subject matter hereof, and
supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the Parties, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the Parties.

 



-4-

 

 

4.4 Assignments; Successors; No Third Party Rights. Other than as expressly
permitted herein, no party may assign any of its rights or delegate or cause to
be assumed any of its obligations under this Agreement prior to Closing without
the prior written consent of each other party. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement
except such rights as will inure to a successor or permitted assignee pursuant
to this Section 4.4.

 

4.5 Severability. If any provision of this Agreement, or the application of any
such provision to any party or circumstance is held to be unenforceable or
invalid by any governmental body or arbitrator or under any law, ordinance or
regulation, the Parties will negotiate an equitable adjustment to the provisions
of this Agreement with the view to effecting, to the greatest extent possible,
the original purpose and intent of this Agreement. In any event, the invalidity
of any provision of this Agreement or portion of a provision will not affect the
validity of any other provision of this Agreement or the remaining portion of
the applicable provision.

 

4.6 Governing Law. This Agreement will be governed by and construed under the
laws of the State of New York without regard to conflicts-of-laws principles
that would require the application of any other law.

 

4.7 Forum Selection. In the event of any dispute arising under or pursuant to
this Agreement, the Parties agree to attempt to resolve the dispute in a
commercially reasonable fashion before instituting any litigation (with the
exception of emergency injunctive relief). If the Parties are unable to resolve
the dispute within thirty (30) days, then the Parties agree to mediate the
dispute with a mutually agreed upon mediator in New York, NY. If the Parties
cannot agree upon a mediator within ten (10) days after either party shall first
request commencement of mediation, each party will select a mediator within five
(5) days thereof, and those mediators shall select the mediator to be used. The
mediation shall be scheduled within thirty (30) days following the selection of
the mediator. The Parties further agree that any applicable statute of
limitations will be tolled for the period of time from the date mediation is
requested until 14 days following the mediation. If any dispute between the
Parties arising out of, or relating to this Agreement must be litigated in a
court of law, then such Parties hereby stipulate and agree that in such
instances such litigation shall be commenced and maintained in a court of
competent jurisdiction in New York and as a result thereof, such parties hereby
waive any and all rights to commence and maintain any such litigation in any
other state or federal court, as well as waive any and all rights to a trial by
jury on any issue to enforce any term or condition of this Agreement. Such
parties hereby further submit to and accept unconditionally, with respect to any
such litigation, personal jurisdiction of such New York or federal court.

 

4.8 Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or electronic mail in PDF format will constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile or by electronic mail in PDF format will be
deemed to be: their original signatures for all purposes.

 

(See following pages for execution signatures)

 

-5-

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and affixed their
seals the day and year first above written.

 

  “SELLER”         AMERICAN NUTRA TECH LLC         By: /s/ Stefan Galluppi    
Stefan Galluppi     Authorized Signatory         “SELLER”         TAGGART
INTERNATIONAL TRUST         By: /s/ Justin Schreiber     Justin Schreiber    
Authorized Signatory         “BUYER”         CONVERSION LABS, INC.         By:
 /s/ Juan Pineiro     Juan Pineiro     Chief Financial Officer



 







ACKNOWLEDGED AND AGREED:       CONVERSIONS LABS PR LLC       By: /s/ Juan
Pineiro                   Name: Juan Pineiro   Title: Chief Financial Officer  

 



-6-

 

 

EXHIBIT A-1

 

 

 



-7-

 

 

EXHIBIT A-2

 

 

 

-8-



 

 